Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered September 11, 1991, convicting him of robbery in the first degree (two counts) and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Juviler, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we find that the hearing court properly found that there were exigent circumstances justifying his warrantless arrest and that therefore the lineup identifications were not subject to suppression (see, People v Payton, 445 US 573; People v Bossett, 124 AD2d 740).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Balletta, O’Brien and Copertino, JJ., concur.